Name: 97/466/EC: Commission Decision of 2 July 1997 modifying for the fifth time Decision 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish and Swedish texsts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  Europe;  agricultural activity;  economic policy
 Date Published: 1997-07-26

 Avis juridique important|31997D046697/466/EC: Commission Decision of 2 July 1997 modifying for the fifth time Decision 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish and Swedish texsts are authentic) Official Journal L 199 , 26/07/1997 P. 0055 - 0056COMMISSION DECISION of 2 July 1997 modifying for the fifth time Decision 95/33/EC approving parts of the Finnish programme for the implementation of Articles 138 to 140 of the Act concerning the conditions of accession of the Republic of Austria, the Republic of Finland and the Kingdom of Sweden (Only the Finnish and Swedish texts are authentic) (97/466/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to the Act concerning the conditions of accession of Austria, Finland and Sweden, and in particular Article 138 thereof,Whereas on 26 October 1994 Finland notified the Commission, pursuant to Article 143 of the abovementioned Act, the Finnish programme for the implementation of aid provided for in Articles 138, 139 and 140 for a number of products and activities for the period 1995 to 1999 inclusive;Whereas parts of this programme, as modified by letter dated 16 December 1994 were approved by Commission Decision 95/33/EC (1); whereas that Decision was modified by Commission Decision 95/330/EC (2), 95/529/EC (3), 96/188/EC (4) and Commission Decision of 30 July 1996 (5);Whereas on 20 February 1997 Finland notified the Commission pursuant to Article 143 of the abovementioned Act a request for Commission authorization to modify that programme as regards the maximum level of aid for onions;Whereas Finland considers that the maximum level of aid for onions foreseen in Decision 95/33/EC is too low and has provided information on the level of support for this product prior to accession; whereas, consistent with the provisions of paragraph 2 of Article 138 of the abovementioned Act, the reduction in support justifies the Finnish request; whereas no change in the maximum aid rates permitted in Decision 95/33/EC for vegetables is warranted due to removal of onions from this category,HAS ADOPTED THIS DECISION:Article 1 The aid levels in Annex I of Decision 95/33/EC, for 1996 onwards, for horticulture, are hereby replaced by the following:>TABLE>Article 2 This Decision is addressed to the Republic of Finland.Done at Brussels, 2 July 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 43, 25. 2. 1995, p. 56.(2) OJ No L 191, 12. 8. 1995, p. 37.(3) OJ No L 302, 15. 12. 1995, p. 33.(4) OJ No L 60, 9. 3. 1996, p. 25.(5) Not yet published.